Citation Nr: 9910237	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-31 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or due to being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

By letter dated in November 1998, the RO informed the veteran 
that a "video conference" hearing before a traveling member 
of the Board had been scheduled for January 13, 1999.  The 
veteran was informed that he was not required to accept this 
form of hearing, but that if he did he waived his right to an 
"in person" Board hearing.  In a Report of Contact dated in 
January 1999, it was noted that the veteran had not responded 
to the scheduling letter or furnished a video conference 
waiver; the veteran was rescheduled for an "in person" 
Travel Board hearing in February 1999.  Handwritten notes on 
the file copy of the letter notifying the veteran of the date 
and time of his rescheduled Travel Board hearing state that 
he failed to report and that he was accordingly removed from 
the Travel Board log.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

3.  The veteran is not a patient in a nursing home.

4.  The veteran's nonservice-connected disabilities do not 
render him unable to tend to the basic functions of self care 
without regular assistance from another person, and do not 
render him vulnerable to the hazards and dangers incident to 
his environment.

5.  The evidence does not show that the veteran has a single 
disability that warrants a schedular 100 percent rating.


CONCLUSION OF LAW

The criteria for special monthly death pension, based on the 
need for aid and attendance or due to being housebound, have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The veteran's nonservice-connected disabilities include 
degenerative disc and joint disease of the cervical spine, 
rated 40 percent disabling; degenerative disc and joint 
disease for thoracolumbar and sacral spine, rated 40 percent 
disabling; post traumatic headaches, anxiety and depression, 
rated 10 percent disabling; and rotator cuff tear of the 
right shoulder and rotator cuff tear of the left shoulder, 
each rated noncompensably disabling.  His combined 
nonservice-connected disability rating is 70 percent.  

The veteran's medical records, in particular recent medical 
reports, have been carefully reviewed.  The United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) has held that 
although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

The veteran was granted nonservice-connected pension benefits 
in July 1993.  

Private treatment records dated from 1990 to 1997 show that 
the veteran had bilateral rotator cuff repairs on his 
shoulders in 1990 and 1991.  In December 1993, he underwent 
anterior cervical surgery at the C6-7 level.  A lumbar 
laminectomy was performed in March 1995.  

The veteran was afforded a VA general medical examination in 
April 1998.  At that time, he reported that he had headaches, 
bilateral shoulder pain, and pain in his low back.  He 
indicated that he had been receiving steroid injections in 
the right shoulder about every three months, and had also 
received them in his low back.  He stated that he had 
headaches every day, and that he took Tylenol No. 3 about 
three times a day.  He also took Norflex, Elavil, Prilosec, 
and Ultram.  It was noted that the veteran was right-handed.  
On examination, his posture was upright and he walked with a 
cane and with a very slow, guarded gait.  Examination of the 
skin revealed a 2 inch well-healed surgical scar on the right 
anterior neck, a 2.5 inch linear scar on the lower back, and 
a 3 inch linear scar on each anterior shoulder.  Findings as 
to the veteran's hemic and lymphatic systems, head, face, 
eyes, and ears were normal.  Evaluation of the nose, sinuses, 
mouth and throat was normal except for some watery drainage 
in each naris.  Range of motion of the neck was limited in 
all planes:  forward flexion was 20 degrees, backward 
extension was 10 degrees, and rotation was 45 degrees 
bilaterally.  He complained of pain with motion in all 
planes.  Examination of the chest revealed some mild 
tenderness to palpation over the anterior chest bilaterally.  
Breath sounds were clear to auscultation.  Clinical 
evaluation of the cardiovascular system revealed no pertinent 
findings.  The abdomen was flat, soft and nontender.  
Genital/rectal examination was normal.  Examination of the 
musculoskeletal system showed no redness, swelling, edema, or 
deformity of any joint.  Right shoulder abduction was 90 
degrees.  All other range of motion was within normal limits.  
Left shoulder range of motion was within normal limits.  He 
could straight leg raise to 75 degrees with his left leg.  He 
was unable to lift his right leg off the table while laying 
flat.  Right shoulder strength was very poor.  His right grip 
was weak although he was able to write and grip with no 
problem.  There was no atrophy of any of the muscles.  Deep 
tendon reflexes of the upper and lower extremities were 
intact.  Evaluation of the endocrine system was negative.  
Neurological evaluation was normal.  Chest X-rays were within 
normal limits.  The pertinent diagnoses were degenerative 
disc disease, status post cervical diskectomy and status post 
lumbar surgery, and status post rotator cuff repair.  

VA psychiatric examination noted that the veteran ambulated 
with a crutch.  He was alert and oriented to person, place, 
and time.  He grimaced, apparently in pain, at times, but his 
mood was essentially neutral, and his affect was appropriate 
in range and tone.  He denied significant depression or 
anxiety.  The examiner commented that there was no evidence 
of any clinically significant psychiatric or psychological 
problem.  

A private examination report dated in April 1998 shows that 
the veteran was seen for complaint of right shoulder pain.  
In reporting his history, the veteran complained of pain, 
occasional paresthesia, some neck pain and pain with arm 
rotation making his pain much worse.  He indicated that he 
was essentially unable to put on a coat, sleep on that side, 
wash his back, comb his hair, reach a high shelf, lift ten 
pounds over the shoulder, throw a ball overhand, or do work 
or sport.  On the left arm, he was unable to put on a coat, 
sleep on his side, wash his back, or do his usual work or 
sport.  He also had some difficulty throwing a ball overhand 
or reaching a high shelf with the left arm, but had no 
difficulty combing his hair or doing his personal hygiene 
needs.  On physical examination, he had marked atrophy about 
the right shoulder girdle and an obvious left biceps rupture.  
He had atrophy in both supra and infraspinatus fossa on the 
left, as well.  Range of motion of the right shoulder was 
abduction to 80 degrees, flexion to 70 degrees, and external 
rotation passively to 50 degrees.  No supra or infraspinatus 
strength or contracture was appreciated.  X-rays of the right 
shoulder revealed cystic changes in the humerus as well as 
degenerative changes in the inferior and ring osteophyte.  
The veteran was given several options regarding care for his 
shoulder, including living with the problem as is, continuing 
his injections, or surgery.  

Analysis

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served for ninety days or more during a period of war and who 
is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct.  The law further provides for an increased rate 
of pension when an otherwise eligible veteran is in need of 
regular aid and attendance.  38 U.S.C.A. § 1521(d).

The veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502; 38 
C.F.R. § 3.351(b).  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of 
incapacity; or if the veteran establishes a factual need for 
aid and attendance.  38 C.F.R. § 3.351(c)(1), (2), (3).  In 
determining whether there is a factual need for regular aid 
and attendance, the following will be accorded consideration: 
the inability of the veteran to dress or undress himself, or 
to keep himself ordinarily clean and presentable; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity that requires assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Additionally, in order to qualify for special monthly pension 
benefits on account of being housebound, a veteran must meet 
the threshold requirement requiring a single permanent 
disability rated as 100 percent disabling under VA's Schedule 
for Rating Disabilities (Rating Schedule) (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17).  
38 C.F.R. § 3.351(d).

In Turco v. Brown, 9 Vet.App. 222 (1996), the Court explained 
that because the VA regulation governing claims of 
entitlement to special monthly pension based on need for 
regular aid and attendance provides that certain enumerated 
factors will be accorded consideration in determining whether 
the claimant is entitled to an award of special monthly 
pension benefits, it is mandatory for VA to consider the 
enumerated factors.  The Court further held eligibility for 
special monthly pension benefits requires that at least one 
of the enumerated factors be present.  Turco, at 224.  
Accordingly, the Board's review of the veteran's request for 
special monthly pension benefits based on the need for 
regular aid and attendance of another person must include 
consideration of the factors outlined in 38 C.F.R. § 3.351(c) 
and 38 C.F.R. § 3.352(a).

Upon careful consideration of the relevant evidence in this 
case, the Board finds that the veteran is not presently in 
need of the regular aid and attendance of another person.  
The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Further, it is clear that 
the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for special 
monthly pension benefits based on the need for regular aid 
and attendance of another person.

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  In this regard, 
the Board notes that while the recent medical findings show 
that the veteran has decreased range of motion in his neck as 
well as poor strength in the right shoulder, there is no 
indication that the disabilities have prevented the veteran 
from feeding himself or performing most activities of daily 
living.  In this regard, the Board notes that the veteran, 
himself, indicated during the 1998 private examination that 
he had no problems combing his hair or doing his personal 
hygiene with his left hand.  There was also no evidence that 
the veteran required care or assistance on a regular basis to 
protect himself from the hazards or dangers incident to his 
daily environment.  In short, the preponderance of the 
evidence in this case does not provide a basis for a finding 
that, due to his various nonservice-connected disabilities, 
the veteran is precluded from taking care of his daily living 
activities.  And insofar as there is no indication that any 
of the criteria listed in 38 C.F.R. § 3.352(a) are present, 
the veteran's claim for special monthly pension based on a 
need for regular aid and attendance must be denied.  Turco, 
at 225. 

The appellant is also seeking special monthly pension 
benefits based on being housebound.  Entitlement to these 
benefits is predicated on the evidence of record showing that 
the appellant has one single disability ratable 100 percent 
disabling and has additional disabilities independently 
ratable 60 percent or more disabling: or, in addition to the 
100 percent disability evaluation, is demonstrably housebound 
due to disability.  In this case none of these criteria have 
been met.  Additionally, the clinical data does not 
demonstrate that the appellant is confined to his dwelling or 
the immediate premises due to disability.  Thus, there is no 
legal basis upon which entitlement to housebound status may 
be established.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for entitlement to special 
monthly pension based on the need for regular aid and 
attendance of another person or due to being housebound, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 



ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person or due to being 
housebound is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

